Mr. Justice Wolf
delivered the opinion of the court.
The only error assigned on this appeal and argued before the court is that the ¡judgment is against the evidence inasmuch as the charge was for assault and battery with aggravating circumstances and the proof failed to show premeditation on the part of the appellant.
The definition of assault and battery .is as follows:
' "See. 1. — The use of any unlawful violence upon the person of another. with intent to injure him, whatever be the means or the degree of violence used, is an assault and battery. Any attempt to commit a battery, or any threatening gesture showing in itself an immediate intention, coupled with an ability to commit a battery, is an assault.” Session Laws of 1904, p. 48.
The assault becomes aggravated when committed under various circumstances of which we transcribe number 9.
"9. "When committed with premeditated design and by the use of means calculated to inflict great bodily injury.”
This is the only section that uses the word "premeditated” and would seem to be the exception that points the rule.
In general, murder is the only crime of violence in which premeditation is necessary. In manslaughter, or in any *310lesser crime, only tlie guilty intention, or mens rea, must be proved. Sometimes such intention is inferred from the principle that a person must be presumed to intend the natural and probable consequences of his acts. People v. Blandford, 23 P. R. R. 580; People v. Astacio, 23 P. R. R. 783.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices Aldrey and Hutchi-son concurred.
Mr. Justice del Toro took no part in the decision of this case.